UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4940



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RENALDO GRAHAM,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-05-76-TLW)


Submitted:   May 19, 2006                  Decided:    June 16, 2006


Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant.     Jonathan S. Gasser,
United States Attorney, Rose Mary Parham, Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Renaldo Graham appeals his conviction and aggregate 172-

month prison sentence for robbery affecting interstate commerce, in

violation of 18 U.S.C. § 1951(a) (2000), and possession of a

firearm in furtherance of a crime of violence, in violation of 18

U.S.C. § 924(c)(1)(A) (2000).              Finding no error, we affirm.

             Graham’s only contention on appeal is that the district

court erred in applying a two-level upward adjustment to his base

offense level on the robbery charge for physically restraining his

victims,      pursuant        to    U.S.      Sentencing     Guidelines        Manual

§    2B3.1(b)(4)(B)     (2004).       When     reviewing    a    district   court’s

application of the Sentencing Guidelines, we review findings of

fact for clear error and review questions of law de novo.                         See

United States v. Green, 436 F.3d 449, 456 (4th Cir. 2006).                  We have

reviewed the record, the district court’s findings, and the briefs

of    the   parties,    and    conclude     that   Graham    qualified      for   the

enhancement for physically restraining his victims, as this court

has applied that term.          See United States v. Wilson, 198 F.3d 467,

471-72 (4th Cir. 1999); United States v. Stokley, 881 F.2d 114, 116

(4th Cir. 1989).

             Accordingly, we affirm Graham’s conviction and sentence.

We    dispense   with    oral      argument    because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                       - 2 -
        AFFIRMED




- 3 -